Citation Nr: 9926695	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  94-49 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active duty from July 10, 1956 to July 2, 
1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In March 1999, the Board remanded the case so that the RO 
could attempt to obtain medical records from a private 
physician.  The requested development having been completed, 
to the extent possible, this matter is now ready for 
appellate review.


FINDINGS OF FACT

1.  The claims file contains sufficient evidence to render an 
equitable disposition of the issue on appeal.

2.  In October 1959, the veteran was hospitalized for a 
situational anxiety state.  No medical evidence has been 
submitted to show that the veteran received any follow-up 
treatment for this disorder.

3.  The next medical evidence of a psychiatric disorder dates 
from 1989 when he was treated for dysthymia and alcohol 
dependence.  

4.  There is no cognizable medical evidence of record which 
shows that the veteran's current psychiatric disorder, 
variously diagnosed as recurrent major depression, adjustment 
disorder with depressed mood, manic depression, and 
dysthymia, began in service or is causally related to his 
active military service.


CONCLUSION OF LAW

A well-grounded claim for service connection for an acquired 
psychiatric disorder has not been submitted.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 5107 (West 1991);  38 C.F.R. §§  3.303, 
3.307, 3.309 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303.  The United States Court of Veterans Appeals has 
determined "that establishing service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
[service]."  (emphasis added) Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

If a chronic disease, such as a psychosis, becomes manifest 
to a degree of 10 percent within one year of separation from 
service, such disability will be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under section 5107(a).  See Cartright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is "plausible" 
or "possible" is required.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A claimant would not meet this burden 
imposed by section 5107(a) merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Tirpak.

The veteran asserts that his current psychiatric disorder had 
its onset during his active service and that he was treated 
for depression at the United States Army Hospital in 
Karlsruhe, Germany in June and July 1959.  

The RO was informed in February 1994 that the veteran's 
service records were believed destroyed in a fire at the 
National Personnel Records Center and could not be 
reconstructed.  An assessment performed by a VA social worker 
in May 1994 noted that the veteran reported he had been 
disciplined in service on six occasions.  A VA outpatient 
treatment record dated in June 1994 noted that the veteran 
stated his time in service had been a painful growth 
experience. 

On October 22, 1959, the veteran was hospitalized at the Ohio 
State University Hospital, in Columbus, Ohio, for complaints 
of nervousness, insomnia, and depression, which had become 
worse in the past two weeks.  He reported that he had 
difficulty getting to sleep at night, but was able to relax 
if he took a couple of drinks.  He further reported that 
while his was in military service he had numerous minor 
scrapes and drank a lot, but never did time in the 
guardhouse.  He stated that he had been nervous most of his 
life, but that his nervousness was worse since his discharge 
from military service.  Based on the veteran's 
symptomatology, several differential diagnoses, including 
incipient schizophrenia, were considered.  The veteran 
reported that his symptoms were most troubling during the 
workweek.  The hospitalization report listed a discharge 
diagnosis of situational and anxiety state, and noted that 
the veteran was being discharged with follow-up treatment for 
anxiety to be provided by a local physician, Robert 
Stevenson, M.D.   

In March 1999, while this case was on remand, the RO 
contacted the veteran in an effort to obtain records from Dr. 
Stevenson.  However the veteran did not respond.

Documents contained in the claims file show that the veteran 
received an award of disability benefits from the Social 
Security Administration, effective from December 1990, based 
primarily on problems relating to his long-standing alcohol 
abuse.    

The veteran received treatment at the Grant Medical Center, 
in Columbus, Ohio, at various times during the period from 
1988 through March 1992.  In 1989, it was noted that he was 
being treated with Doxepin for depression, and that he had a 
history of alcohol abuse.  In January 1992, recurrent major 
depression and intermittent alcohol abuse were diagnosed.  It 
was noted that the veteran had attempted to commit suicide in 
January 1992 by overdose of prescription medication due to 
the bad nightmares he had ever since his girlfriend's death 
in 1991.

The veteran was treated at North Central Mental Health 
Services, in Columbus, Ohio, from December 1991 through 
January 1993, for alcohol dependence and a psychiatric 
disorder variously described as dysthymia, or recurrent major 
depression.  In January 1994, the veteran was afforded a VA 
psychiatric examination.  The diagnoses were manic 
depression, by history, and alcoholism.

The claims file contains copies of the records of the 
veteran's inpatient and outpatient treatment at VA medical 
centers and a VA domiciliary during the period from February 
1994 to April 1997.  During the veteran's VA hospitalization 
in February and March 1994, he related that his psychiatric 
symptoms began in 1975.  He reported that he had worked for 
14 years at a telecommunications company prior to quitting 
suddenly.  The Axis I diagnosis was adjustment disorder with 
depressed mood, history of alcohol dependence, and history of 
schizophrenia with paranoid and depressive features.  The 
report of his VA hospitalization from March to May 1994 noted 
that he reported having been depressed for the prior four 
years due to his girlfriend's death.  A social worker's 
assessment performed in connection with his hospitalization 
noted that the veteran began drinking alcohol at age 16, and 
was disciplined six times while in service, for violations 
related to alcohol abuse.  The veteran was reportedly fired 
from his long-term job with the telecommunications company 
due to alcohol abuse.  

The report of the veteran's September 1994 VA examination 
listed diagnoses of recurrent severe major depression, mild 
to moderate compulsive-obsessive disorder, and alcohol abuse 
in remission.
The veteran requested a personal hearing before a Member of 
this Board sitting at the VA Central Office in Washington, 
D.C..  The hearing, which had been re-scheduled once at the 
veteran's request, was set for June 1998 and the veteran was 
properly mailed notification of the hearing date.  However, 
he failed to appear to testify.

Upon consideration of all the evidence of record, the Board 
finds that the veteran has failed to carry his burden of 
presenting sufficient evidence to justify a belief by a fair 
and impartial individual that he has submitted a well-
grounded claim for an acquired psychiatric disorder.  The 
evidence supporting the veteran's assertions that his 
psychiatric disorder is causally related to his active 
service, consists of his own unsubstantiated contentions.  
While he is certainly capable of providing evidence of 
symptomatology, as a layperson he is not considered legally 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu, 2 Vet. App. at 494 (1992).  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  

The available medical evidence shows that the veteran was 
treated for an apparently acute and transitory situational 
anxiety reaction (a psychoneurosis) in October 1959, over 
three months after his discharge from active service.  The 
hospital report indicates that the veteran's problems were 
apparently related to difficulty adjusting to the demands of 
his post-service employment.  The report does not indicate 
that the veteran's anxiety was caused or aggravated by his 
active military service.  No medical evidence has been 
presented to show that the veteran received any follow-up 
treatment for anxiety after his October 1959 hospitalization.  
The next medical evidence of any psychiatric problem 
contained in the claims file dates from the late 1980's, over 
25 years after the veteran's separation from active service.  
No medical opinion or other medical evidence has been 
submitted to show that the veteran's current psychiatric 
problems are causally related to his active service.  

Further, although there is a presumption of service 
connection for a chronic psychosis which manifests to a 
degree of 10 percent within one year after a veteran's 
separation from service, the Board notes that the psychiatric 
problem for which the veteran was treated in October 1959 was 
a neurosis, not a psychosis.  Even if that disorder could be 
considered a chronic, disabling condition, the applicable 
statute and regulations do not contain a similar presumption 
of service connection for neuroses.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. Therefore, the claim may not 
be considered well-grounded.  38 U.S.C.A. § 5107(a).  Since 
the claim is not well-grounded, it must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

As the foregoing explains the need for competent evidence 
linking the veteran's current disability to his active 
service, the Board views its discussion above as  sufficient 
to inform him of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).

ORDER

As a well-grounded claim for service connection for an 
acquired psychiatric disorder has not been submitted, the 
appeal is denied.



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

